                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION

IN THE MATTER OF THE SEARCH
OF TWO CELLULAR TELEPHONES
FURTHER DESCRIBED IN
ATTACHMENTS A-1 AND A-2,
CURRENTLY LOCATED IN THE
                            Case No. 3:20-mj-191
CHARLOTTE-MECKLENBURG
POLICE DEPARTMENT EVIDENCE
ROOM, WITHIN THE WESTERN
DISTRICT OF NORTH CAROLINA


                       AFFIDAVIT IN SUPPORT OF
                    APPLICATIONS UNDER RULE 41 FOR
                    WARRANTS TO SEARCH AND SEIZE

      I, Charlie Davis, being duly sworn, state as follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I make this Affidavit in support of Applications under Rule 41 of the

Federal Rules of Criminal Procedure for Search Warrants authorizing the

examination of property—electronic devices—which are currently in law

enforcement possession, and the extraction from that property of electronically

stored information described in Attachments B-1 and B-2.

      2.     I am a Task Force Officer (“TFO”) with the U.S. Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”) and have been so assigned since

December 2014. My duties as an ATF TFO involve investigating violations of

federal criminal laws, particularly those concerning firearms, violent crimes, and

narcotics, in the Western District of North Carolina. Prior to working with ATF, I



       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 1 of 21
served as a vice and narcotics detective for approximately eight years with the

Charlotte-Mecklenburg Police Department (“CPMD”). I also served in CMPD’s

Street Crimes Unit for approximately two years and spent approximately three years

as a patrol officer.

       3.     During my law enforcement career, I have received hundreds of hours

of training from local, state, and federal agencies on the investigation of criminal

offenses, including training covering street drug enforcement, interdiction tactics,

using informants, surveillance and intelligence gathering, undercover work, narcotics

investigations, and preparing search warrant applications. During my law

enforcement career with ATF and CPMD, I have participated in numerous

investigations which have resulted in arrests and seizures of currency, financial

ledgers, firearms, controlled substances, and related evidence. During the course of

these investigations, I have conducted or participated in physical and electronic

surveillance, and I have conducted numerous debriefings of informants, cooperating

defendants, and other individuals cooperating with the United States. I have

executed or assisted in executing numerous search warrants resulting in the seizure

of firearms, narcotics, narcotics records, and financial documents. I earned a

Bachelor of Science in Criminal Justice from Western Carolina University.

       4.     Based on my law enforcement training and experience, I am familiar

with the methods, habits, and practices of drug traffickers. I have participated in

numerous federal and state investigations involving drugs and/or firearms, including

investigations involving violations of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C.
                                           2
        Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 2 of 21
§§ 922(g)(1) and 924(c). My experience in this area includes undercover drug

purchases, surveillance, searches and seizures, arrests, intelligence analysis, analysis

of devices seized from drug traffickers, interviews and interrogations, drug

interdiction operations, and clandestine drug laboratories. Additionally, my training

and experience has familiarized me with practices drug traffickers employ to collect

and launder drug trafficking proceeds, including methods drug traffickers use to

disguise the source and nature of their drug trafficking profits.

       5.     For the purpose of supporting these Applications for Search Warrants, I

have set forth herein facts that I believe are sufficient to establish probable cause to

believe that evidence of violations of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C.

§§ 922(g)(1) and 924(c) is located in the following devices seized following a high-

speed chase on June 26, 2020: (1) a black LG cellular telephone in a black case,

further described in Attachment A-1 (“TARGET CELL PHONE #1”); and (2) a

black and silver iPhone in a black and gold case, further described in Attachment A-2

(“TARGET CELL PHONE #2”) (collectively, the “TARGET CELL PHONES”).

The TARGET CELL PHONES are further described in Attachments A-1 and A-2.

The TARGET CELL PHONES are currently secured in the Charlotte-Mecklenburg

Police Department evidence room, located in the Western District of North

Carolina. The applied-for Warrants would authorize the forensic examination of the

TARGET CELL PHONES for the purpose of identifying electronically stored data

particularly described in Attachments B-1 and B-2.


                                            3
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 3 of 21
       6.     The information in this Affidavit is based upon my background and

experience, my personal observations and knowledge of this investigation, and

information provided to me by other law enforcement officers. Because of the

limited purpose of this Affidavit, I have not included each and every fact known to

me regarding this investigation, but only those facts I believe necessary to establish

probable cause for these Warrants.

                                 PROBABLE CAUSE

       7.     On June 19, 2020, a federal grand jury in the Western District of North

Carolina indicted Timothy Lamont Johnson (“JOHNSON”) on the following

charges: (1) possessing ammunition while a felon, in violation of 18 U.S.C. §

922(g)(1); and (2) possessing a firearm and ammunition while a felon, in violation of

18 U.S.C. § 922(g)(1). See United States v. Timothy Lamont Johnson, Case No. 3:20-cr-

205-MOC. The charges stem from JOHNSON shooting and severely injuring a

victim in Charlotte on January 10, 2020. The evidence that JOHNSON shot the

victim is extremely strong, including the following: (i) the victim identified

JOHNSON as the shooter to several witnesses who rushed to help him immediately

following the shooting, and to law enforcement investigators; (ii) when police

arrested JOHNSON approximately 24 hours after the shooting, they found a loaded

pistol in his car beneath his driver’s seat; forensic testing has confirmed that the pistol

fired the spent bullet casings recovered from the shooting; and (iii) JOHNSON

admitted shooting the victim on a jail call immediately following his arrest for the

shooting.
                                            4
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 4 of 21
        8.        On June 26, 2020, CMPD officers searched for JOHNSON to arrest

him on the federal warrant. They located JOHNSON in a car driven by another

man, subsequently identified as Louie Ramond Forney (“FORNEY”). FORNEY

was in the car’s driver’s seat, and JOHNSON was in the car’s front passenger seat.

They were the only people in the car. The car was a rental.1

        9.        When CMPD officers attempted to pull the car over to arrest

JOHNSON, the car fled, ramming a police car in the process. FORNEY and

JOHNSON led police on a high-speed chase.

        10.       During the pursuit, officers saw the car’s occupants throw a black

backpack and an AR-style assault rifle out the window. The backpack contained the

following: (i) approximately 20 grams of a white powdery substance in one bag; (ii)

approximately 1.3 grams of a gray/brown substance in another bag; and (iii) an

inhaler.2 Based on its appearance, investigators initially believed the white substance

to be powder cocaine and the gray/brown substance to be heroin. Investigators did

not field-test the substances and instead sent them to a lab for analysis.3 The AR rifle

was loaded with a 30-round magazine, with a round in the chamber.

        11.       Subsequently, the fleeing car slowed down. JOHNSON jumped out

and surrendered to officers. FORNEY continued to flee in the car. When the


        1
          In my training and experience, drug traffickers often use rental vehicles to conduct their
drug trafficking activities.
        2
            These items were on the ground around the backpack, apparently having fallen out of it.
        3
            The lab has not yet completed its analysis.


                                                     5
            Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 5 of 21
officers finally apprehended FORNEY, he asked officers for his inhaler. When the

officers arrested FORNEY, they seized the following cell phone from his person: a

black LG cellular telephone in a black case, further described in Attachment A-1

(“TARGET CELL PHONE #1”). When the officers searched the car, they also

found the following cell phone in the center console: a black and silver iPhone in a

black and gold case, further described in Attachment A-2 (“TARGET CELL

PHONE #2”).

       12.      FORNEY is currently on federal supervised release after serving a 40-

month prison sentence for possessing a firearm while a convicted felon. See United

States v. Louie Ramond Forney, Case No. 3:17-cr-270-MOC. The U.S. District Court

for the Western District of North Carolina has issued a warrant for his arrest for

violating his supervised release in connection with the above-described incident.

       13.      In jail calls following his arrest on June 26, 2020, a man apparently

speaking on FORNEY’s behalf appeared to attempt to convince JOHNSON to claim

the AR-style assault rifle, explaining that “if he [referring to FORNEY] gets hit . . .

with drugs with a gun, he is looking at double digit years in prison.”4 The man also

told JOHNSON that claiming the rifle would not increase JOHNSON’s sentence on

his already-existing federal felon-in-possession charges.




       4
         On the calls, JOHNSON and the man he is speaking to do not refer to FORNEY by his
name, but rather by a nickname that I know that FORNEY uses. I am familiar with this nickname
because I also served as the case agent on FORNEY’s original federal case.


                                              6
           Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 6 of 21
       14.    Similarly, in a separate jail call to a woman, believed to be his mother,

JOHNSON stated that the man he was with when CMPD arrested him “threw an

AK out the car, threw an ounce of heroin out the car.” And in another jail call to a

man, believed to be his brother, JOHNSON stated that the man he was with when

CMPD arrested him had an “AK and a half ounce of god-damn heroin.”

       15.    In my training and experience, 20 grams of cocaine or heroin is a

distribution amount of either narcotic.

       16.    In my training and experience, I know that drug traffickers regularly use

multiple phones to facilitate their drug trafficking activities in order to frustrate law

enforcement investigations. Additionally, in my training and experience, the

presence of the TARGET CELL PHONES, combined with FORNEY’s and

JOHNSON’s presence in a rented car, their flight from law enforcement, the seized

narcotics, and the loaded rifle, strongly suggests that the TARGET CELL PHONES

were used in connection with drug trafficking.

       17.    The TARGET CELL PHONES are currently secured in the Charlotte-

Mecklenburg Police Department evidence room, located in the Western District of

North Carolina. The TARGET CELL PHONES have been stored in a manner in

which their contents are, to the extent material to this investigation, in substantially

the same state as they were when the deputies initially seized them.




                                             7
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 7 of 21
                 CHARACTERISTICS OF DRUG TRAFFICKERS

       18.    During the course of my career, I have been involved in numerous

investigations involving the manufacture, possession, and distribution of controlled

substances. As such, I am familiar with methods, routines, and practices commonly

followed by drug traffickers.

       19.    Drug traffickers regularly possess and maintain numerous cellular

telephones on their persons at all times. Drug traffickers do this as a means to

attempt to avert law enforcement detection during their drug trafficking activities.

       20.    These cellular telephones often contain information concerning the

locations they have traveled, constituting evidence concerning the identities of their

users and their drug trafficking activities.

       21.    Drug traffickers regularly maintain books, records, customer lists,

contacts, receipts, notes, ledgers, and other information, for extended periods of

time, relating to the transportation, ordering, sales, and distribution of controlled

substances and equipment, even though such information may be in code. Drug

traffickers commonly keep such information in their cell phones where they have

ready access to it.

       22.    Drug traffickers frequently maintain financial records and associated

information related to their distribution of controlled substances. They also often

place assets in names other than their own to avoid detection of these assets by

government agencies. Drug traffickers commonly maintain such financial

information in their cell phones.
                                               8
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 8 of 21
      23.    Drug traffickers usually maintain addresses or telephone numbers that

reflect names, addresses, and/or telephone numbers of their associates in the drug

trafficking organization, even if said items may be in code. Drug traffickers

commonly maintain such information in their cell phones.

      24.    Drug traffickers’ communication method of choice is the cell phone.

Such cell phones often contain information related to suppliers, customers, and

associates of the drug trafficker. Drug traffickers often communicate with such

persons via cell phone to arrange meetings and place orders in furtherance of their

illicit activities, and the information about the communications may be saved on the

cell phone in the form of text messages and call histories. As such, drug traffickers’

cell phones often contain valuable information about the specific dealings of the

individual and the scope of the criminal enterprise.

      25.    As a matter of pride or as sign of success, it is common for drug

traffickers to use their cell phones to take photographs or videos of drugs, drug

proceeds, and firearms used to protect their drugs or drug proceeds.

      26.    Based upon the above-described facts and my training and experience

concerning drug trafficking investigations, I believe that a search, forensic analysis,

and seizure of electronic data from the TARGET CELL PHONES likely will

provide evidence of violations of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. §§

924(c) and 922(g)(1).




                                            9
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 9 of 21
                                 TECHNICAL TERMS

      27.      Based on my training and experience, I use the following technical

terms to convey the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or
               cellular telephone) is a handheld wireless device used for voice and data
               communication through radio signals. These telephones send signals
               through networks of transmitter/receivers, enabling communication
               with other wireless telephones or traditional “land line” telephones. A
               wireless telephone usually contains a “call log,” which records the
               telephone number, date, and time of calls made to and from the phone.
               In addition to enabling voice communications, wireless telephones offer
               a broad range of capabilities. These capabilities include: storing names
               and phone numbers in electronic “address books;” sending, receiving,
               and storing text messages and e-mail; taking, sending, receiving, and
               storing still photographs and moving video; storing and playing back
               audio files; storing dates, appointments, and other information on
               personal calendars; and accessing and downloading information from
               the Internet. Wireless telephones may also include global positioning
               system (“GPS”) technology for determining the location of the device.

            b. Digital camera: A digital camera is a camera that records pictures as
               digital picture files, rather than by using photographic film. Digital
               cameras use a variety of fixed and removable storage media to store
               their recorded images. Images can usually be retrieved by connecting
               the camera to a computer or by connecting the removable storage
               medium to a separate reader. Removable storage media include various
               types of flash memory cards or miniature hard drives. Most digital
               cameras also include a screen for viewing the stored images. This
               storage media can contain any digital data, including data unrelated to
               photographs or videos.

            c. Portable media player: A portable media player (or “MP3 Player” or
               iPod) is a handheld digital storage device designed primarily to store
               and play audio, video, or photographic files. However, a portable
               media player can also store other digital data. Some portable media
               players can use removable storage media. Removable storage media
               include various types of flash memory cards or miniature hard drives.
               This removable storage media can also store any digital data.
               Depending on the model, a portable media player may have the ability


                                           10
      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 10 of 21
     to store very large amounts of electronic data and may offer additional
     features such as a calendar, contact list, clock, or games.

  d. GPS: A GPS navigation device uses the Global Positioning System to
     display its current location. It often contains records of the locations
     where it has been. Some GPS navigation devices can give a user
     driving or walking directions to another location. These devices can
     contain records of the addresses or locations involved in such
     navigation. The Global Positioning System (generally abbreviated
     “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each
     satellite contains an extremely accurate clock. Each satellite repeatedly
     transmits by radio a mathematical representation of the current time,
     combined with a special sequence of numbers. These signals are sent
     by radio, using specifications that are publicly available. A GPS
     antenna on Earth can receive those signals. When a GPS antenna
     receives signals from at least four satellites, a computer connected to
     that antenna can mathematically calculate the antenna’s latitude,
     longitude, and sometimes altitude, with a high level of precision.

  e. PDA: A personal digital assistant, or PDA, is a handheld electronic
     device used for storing data (such as names, addresses, appointments,
     or notes) and utilizing computer programs. Some PDAs also function
     as wireless communication devices and are used to access the Internet
     and send and receive e-mail. PDAs usually include a memory card or
     other removable storage media for storing data and a keyboard and/or
     touch screen for entering data. Removable storage media include
     various types of flash memory cards or miniature hard drives. This
     removable storage media can store any digital data. Most PDAs run
     computer software, giving them many of the same capabilities as
     personal computers. For example, PDA users can work with word-
     processing documents, spreadsheets, and presentations. PDAs may
     also include global positioning system (“GPS”) technology for
     determining the location of the device.

  f. Tablet: A tablet is a mobile computer, typically larger than a phone yet
     smaller than a notebook, that is primarily operated by touching the
     screen. Tablets function as wireless communication devices and can be
     used to access the Internet through cellular networks, 802.11 “wi-fi”
     networks, or otherwise. Tablets typically contain programs called apps,
     which, like programs on a personal computer, perform different
     functions and save data associated with those functions. Apps can, for
     example, permit accessing the Web, sending and receiving e-mail, and
     participating in Internet social networks.
                                  11
Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 11 of 21
            g. IP Address: An Internet Protocol address (or simply “IP address”) is a
               unique numeric address used by computers on the Internet. An IP
               address is a series of four numbers, each in the range 0-255, separated
               by periods (e.g., 121.56.97.178). Every computer attached to the
               Internet must be assigned an IP address so that Internet traffic sent from
               and directed to that computer may be directed properly from its source
               to its destination. Most Internet service providers control a range of IP
               addresses. Some computers have static—that is, long-term—IP
               addresses, while other computers have dynamic—that is, frequently
               changed—IP addresses.

            h. Internet: The Internet is a global network of computers and other
               electronic devices that communicate with each other. Due to the
               structure of the Internet, connections between devices on the Internet
               often cross state and international borders, even when the devices
               communicating with each other are in the same state.

      28.      Based on my training, experience, and research, I know that the

TARGET CELL PHONES have capabilities that allow them to serve as wireless

telephones, digital cameras, portable media players, GPS navigation devices, PDAs,

and/or tablets. In my training and experience, examining data stored on devices of

this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      29.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time on

the device. This information can sometimes be recovered with forensics tools.

      30.      Forensic evidence. As further described in Attachments B-1 and B-2,

these Applications seek permission to locate not only electronically stored
                                            12
      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 12 of 21
information that might serve as direct evidence of the crimes described on the

Warrants, but also forensic evidence that establishes how the TARGET CELL

PHONES were used, the purpose of their use, who used them, where they were

used, and when. There is probable cause to believe that this forensic electronic

evidence might be on the TARGET CELL PHONES because:

            a. Data on the storage medium can provide evidence of a file that was
               once on the storage medium but has since been deleted or edited, or of a
               deleted portion of a file (such as a paragraph that has been deleted from
               a word processing file).

            b. Forensic evidence on a device can also indicate who has used or
               controlled the device. This “user attribution” evidence is analogous to
               the search for “indicia of occupancy” while executing a search warrant
               at a residence.

            c. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper context,
               be able to draw conclusions about how the electronic device was used,
               the purpose of its use, who used it, where it was used, and when.

            d. The process of identifying the exact electronically stored information on
               a storage medium that is necessary to draw an accurate conclusion is a
               dynamic process. Electronic evidence is not always data that can be
               merely reviewed by a review team and passed along to investigators.
               Whether data stored on an electronic device is evidence may depend on
               other information stored on the device and the application of
               knowledge about how the device behaves. Therefore, contextual
               information necessary to understand other evidence also falls within the
               scope of the Warrants.

            e. Further, in finding evidence of how a device was used, the purpose of
               its use, who used it, where, and when, sometimes it is necessary to
               establish that a particular thing is not present on a storage medium.

      31.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the Warrants I am applying for would permit the examination of the

                                           13
      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 13 of 21
TARGET CELL PHONES consistent with the Warrants. The examination may

require authorities to employ techniques, including but not limited to computer-

assisted scans of the entire medium, that might expose many parts of the device to

human inspection in order to determine whether it is evidence described by the

Warrants. Sometimes the standard way of retrieving forensic evidence from cellular

telephones will not work. Accordingly, I request approval to use sophisticated

methods such as, but not limited to, JTAG, Rooting, Chip Off, or any other methods

which will extract data from the TARGET CELL PHONES. Some of these

sophisticated methods may render the TARGET CELL PHONES unusable.

Further, if needed, I also request the authority to send any of the TARGET CELL

PHONES out of the district to forensic and or cryptologic specialists for

examination, unlocking and de-crypting of the devices.

      32.    Manner of execution. Because these Warrants seek only permission to

examine devices already in law enforcement possession, the execution of these

Warrants does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the Warrants

at any time in the day or night.




                                          14
      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 14 of 21
                                  CONCLUSION

      33.    I submit that this Affidavit supports probable cause for Search Warrants

authorizing the examination of the TARGET CELL PHONES described in

Attachments A-1 and A-2, to seek the items described in Attachments B-1 and B-2.

                                              Respectfully,

                                              /s/ Charlie Davis__________________
                                              Charlie Davis
                                              Task Force Officer, ATF



**Affidavit Reviewed by Assistant United States Attorney Taylor G. Stout**


In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents
of this Affidavit, which was submitted to me by reliable electronic means, on this
13th day of July, 2020, at 5:28 PM



                              Signed: July 13, 2020




                                            15
      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 15 of 21
                               ATTACHMENT A-1

      The property to be searched is a black LG cellular telephone in a black case,

further described in Attachment A-1 (“TARGET CELL PHONE #1”). TARGET

CELL PHONE #1 is currently located in the Charlotte-Mecklenburg Police

Department evidence room, in the Western District of North Carolina. Below are

photographs of TARGET CELL PHONE #1.

      This Warrant authorizes the forensic examination of TARGET CELL

PHONE #1 for the purpose of identifying the electronically stored information

described in Attachment B-1.




      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 16 of 21
                                 ATTACHMENT B-1

      1.      All records on TARGET CELL PHONE #1 described in Attachment

A-1 that relate to violations of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. §§

922(g)(1) and 924(c) involving FORNEY, JOHNSON, and/or their co-conspirators,

including:

           a. All photographs, digital images, and videos;

           b. All information pertaining to incoming or outgoing telephone calls, text

              messages, or other communications;

           c. All information pertaining to contacts, date books, calendars,

              appointments, or other scheduling records or addresses;

           d. All information pertaining to stored and/or un-retrieved telephone

              numbers, voice messages, text messages, memorandums, writings,

              emails, or other communications;

           e. Lists of drug customers and potential customers and related identifying

              information;

           f. Types, amounts, and prices of drugs trafficked as well as dates, places,

              and amounts of specific drug transactions;

           g. Any information related to sources of drugs (including names,

              addresses, phone numbers, or any other identifying information);

           h. Drug ledgers;

           i. Any information recording the user’s schedule, location, or travel;




      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 17 of 21
            j. All bank records, checks, credit card bills, account information, and

               other financial records.

       2.      Evidence of user attribution showing who used or owned TARGET

CELL PHONE #1 at the time the things described in this Warrant were created,

edited, or deleted, such as logs, phonebooks, saved usernames and passwords,

documents, and browsing history;

       3.      Records evidencing the use of the Internet relating to drug trafficking

activity, including:

            a. records of Internet Protocol addresses used;

            b. records of Internet activity, including firewall logs, caches, browser

               history and cookies, “bookmarked” or “favorite” web pages, search

               terms that the user entered into any Internet search engine, and records

               of user-typed web addresses.

       As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such as

flash memory or other media that can store data) and any photographic form.




                                              2
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 18 of 21
                               ATTACHMENT A-2

      The property to be searched is a black and silver iPhone in a black and gold

case, further described in Attachment A-2 (“TARGET CELL PHONE #2”)

(“TARGET CELL PHONE #2”). TARGET CELL PHONE #2 is currently

located in the Charlotte-Mecklenburg Police Department evidence room, in the

Western District of North Carolina. Below are photographs of TARGET CELL

PHONE #2.

      This warrant authorizes the forensic examination of TARGET CELL

PHONE #2 for the purpose of identifying the electronically stored information

described in Attachment B-2.




      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 19 of 21
                                 ATTACHMENT B-2

      1.      All records on TARGET CELL PHONE #2 described in Attachment

A-2 that relate to violations of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. §§

922(g)(1) and 924(c) involving FORNEY, JOHNSON, and/or their co-conspirators,

including:

           a. All photographs, digital images, and videos;

           b. All information pertaining to incoming or outgoing telephone calls, text

              messages, or other communications;

           c. All information pertaining to contacts, date books, calendars,

              appointments, or other scheduling records or addresses;

           d. All information pertaining to stored and/or un-retrieved telephone

              numbers, voice messages, text messages, memorandums, writings,

              emails, or other communications;

           e. Lists of drug customers and potential customers and related identifying

              information;

           f. Types, amounts, and prices of drugs trafficked as well as dates, places,

              and amounts of specific drug transactions;

           g. Any information related to sources of drugs (including names,

              addresses, phone numbers, or any other identifying information);

           h. Drug ledgers;

           i. Any information recording the user’s schedule, location, or travel;




      Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 20 of 21
            j. All bank records, checks, credit card bills, account information, and

               other financial records.

       2.      Evidence of user attribution showing who used or owned TARGET

CELL PHONE #2 at the time the things described in this Warrant were created,

edited, or deleted, such as logs, phonebooks, saved usernames and passwords,

documents, and browsing history;

       3.      Records evidencing the use of the Internet relating to drug trafficking

activity, including:

            a. records of Internet Protocol addresses used;

            b. records of Internet activity, including firewall logs, caches, browser

               history and cookies, “bookmarked” or “favorite” web pages, search

               terms that the user entered into any Internet search engine, and records

               of user-typed web addresses.

       As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such as

flash memory or other media that can store data) and any photographic form.




                                              2
       Case 3:20-mj-00191-DCK Document 1-2 Filed 07/13/20 Page 21 of 21
